Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 16, 2010 A.P. Pharma, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33221 94-2875566 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 123 Saginaw Drive Redwood City CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (650)366-2626 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02 Results of Operations and Financial Condition Item 9.01 Financial Statements and Exhibits SIGNATURE EXHIBIT INDEX EX-99.1 Table of Contents ITEM2.02 Results of Operations and Financial Condition On August 16, 2010, the Company issued a press release announcing its financial results for the quarter ended June 30, 2010.A copy of this press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K (the “Report”).The press release should be read in conjunction with the note regarding forward-looking statements, which is included in the text of the press release. The information in this Item 2.02 and attached as Exhibit 99.1 to this Report will not be treated as “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section.This information will not be incorporated by reference into any filing under the Securities Act of 1933, as amended, or into another filing under the Exchange Act, unless that filing expressly incorporates this information by reference. ITEM9.01 Financial Statements and Exhibits. (d) Exhibits Press Release of A. P. Pharma, Inc., dated August 16, 2010 Table of Contents SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. A.P. Pharma, Inc. Date: August 16, 2010 /s/ John B. Whelan John B. Whelan ActingChief Executive Officer and Chief Financial Officer Table of Contents EXHIBIT INDEX Exhibit Description Press Release of A. P. Pharma, Inc., dated August 16, 2010
